           Case 1:19-cv-00917-JLT Document 11 Filed 11/26/19 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA
10

11       ROBERT C. WILLIAMS,                                    Case No.: 1:17-cv-00917-JLT (PC)
12                             Plaintiff,                       ORDER GRANTING DEFENDANTS’
                                                                SECOND MOTION TO MODIFY
13               v.                                             DISCOVERY AND SCHEDULING ORDER
14       RUBEN CASANOVA, et al.,                                (Doc. 40)
15                             Defendants.                      Discovery Cut-Off Date: 12/6/2019

16

17              Defendants have filed a motion to modify the Court’s discovery and scheduling order.
18   (Doc. 40.) Defendants seek to extend the discovery cutoff date by seven days to conduct
19   Plaintiff’s deposition. (Id. at 1, 3.) The current discovery cutoff is November 29, 2019. (Doc. 37
20   at 2.) Defendants noticed Plaintiff’s deposition for November 26; however, Defendants cannot
21   secure a reporter “without incurring an unreasonable amount of substantial costs due to the
22   Thanksgiving holiday.” (Doc. 40 at 1; see also id. at 5.) Defendants contend the deposition is
23   particularly critical because Plaintiff has not responded to their written discovery requests.1 (Id. at
24   3.) Defendants plan to conduct Plaintiff’s deposition on December 5; they have confirmed the
25   date with the prison and secured a reporter. (Id.) This is Defendants’ second request for an
26   extension of time. The time for Plaintiff to file an opposition or statement of non-opposition has
27   not yet passed; however, the Court finds neither necessary here and deems the motion submitted.
28
     1
         Defendants filed a motion to compel, (Doc. 35), which is currently pending.
        Case 1:19-cv-00917-JLT Document 11 Filed 11/26/19 Page 2 of 2


 1          Good cause appearing, the Court GRANTS Defendants’ motion. The Court modifies the

 2   discovery and scheduling order and sets December 6, 2019, as the new deadline for completion

 3   of all discovery, including filing motions to compel. All other deadlines remain in effect.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     November 26, 2019                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       2
